 
EXHIBIT 10.2
INSIGNIA SYSTEMS, INC.
2013 OMNIBUS STOCK AND INCENTIVE PLAN
(As Amended through November 28, 2016)
Section 1.        Purpose
The purpose of the Plan is to attract, retain and motivate capable and loyal
employees, officers, consultants, advisors and directors by offering such
persons incentives to strive for the success of the Company’s business through
various stock-based compensation arrangements, thereby aligning the interests of
such persons with the Company’s shareholders.
Section 2.     Definitions
As used in the Plan, the following terms shall have the meanings set forth
below:
(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or Other Stock Grant granted under the
Plan.
(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Change in Control” means a transaction involving any of the following:
(i) the occurrence of (1) any sale, lease, exchange or other transfer of all or
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a corporation that is not controlled by the
Company, or (2) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which Shares would
be converted into cash, securities or other property, other than a merger of the
Company in which shareholders immediately prior to the merger have the same
proportionate ownership of stock of the surviving corporation immediately after
the merger;
(ii) the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any Person that such Person has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;
(iii) the election to the Company’s board of directors of persons who constitute
a majority of the board of directors and who were not nominated for election by
the then-current board of directors, including, but not limited to, the
occurrence of any transaction whereby individuals who constitute the board of
directors of the Company prior to the transaction cease for any reason to
constitute at least a majority thereof following the transaction; or
(iv) the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(g) “Committee” shall mean the Compensation Committee of the Board or any other
committee of the Board designated by the Board to administer the Plan. The
Committee shall be comprised of not less than such number of Directors as shall
be required to permit Awards granted under the Plan to qualify under Rule 16b-3
and Section 162(m), and each member of the Committee shall be a “Non-Employee
Director.”
(h) “Company” shall mean Insignia Systems, Inc., a Minnesota corporation,
including any subsidiaries, and any successor corporation.
(i) “Director” shall mean a member of the Board, including any Non-Employee
Director.
(j) “Eligible Person” shall mean any employee, officer, consultant, advisor or
director providing services to the Company or any Affiliate who the Committee
determines to be an Eligible Person. An Eligible Person must be a natural
person.
(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(l) “Fair Market Value” means the closing price for the common stock on the
NASDAQ Stock Market (including the NASDAQ National Market System) during a
regular session trading for a single trading day as reported for such day on
www.nasdaq.com or such other source the Committee deems reliable. The applicable
trading day for determining Fair Market Value (1) in connection with the grant
of Awards shall be the date of grant and (2) otherwise shall be as determined by
the Committee in its sole discretion. If no reported price for the common stock
exists on the NASDAQ Stock Market for the applicable trading day, then such
price shall be determined by the Committee as follows:
(i) If the common stock is listed for trading on one of more national securities
exchanges, or is traded on the NASDAQ Stock Market, then the price shall be the
last reported sales price on such national securities exchange or the NASDAQ
Stock Market, or if such common stock shall not have been traded on such
principal exchange on such date, the last reported sales price on such principal
exchange on the first day prior thereto on which such common stock was so
traded; or
(ii) If the common stock is not listed for trading on a national securities
exchange or the NASDAQ Stock Market, but is traded in the over-the-counter
market, including the NASDAQ OTC Bulletin Board, then the price shall be the
closing bid price for such common stock, or if there is no closing bid price for
such common stock on such date, the closing bid price on the first day prior
thereto on which such price existed; or
(iii) If neither (i) nor (ii) is applicable, by any means fair and reasonable by
the Committee in good faith in the exercise of its reasonable discretion based
upon a reasonable application of a reasonable valuation method within the
meaning of Code Section 409A and treasury regulations or other authority
promulgated thereunder, which determination shall be final and binding on all
parties.
(m) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to qualify as an “incentive stock option” in
accordance with the terms of Section 422 of the Code or any successor provision.
(n) “Non-Employee Director” shall mean any Director who is a “non-employee
director” as defined under subparagraph (b)(3) of Rule 16b-3 and is an “outside
director” within the meaning of Section 162(m).
(o) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not an Incentive Stock Option.
(p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(q) “Other Stock Grant” shall mean any right granted under Section 6(e) of the
Plan.
(r) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
(s) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
(t) “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary or business unit basis: revenue, cash flow, gross profit,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization, and net earnings, earnings per share, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on assets, equity, investment, capital and
revenue and total shareholder return), stock price, working capital, market
share, cost reductions, customer satisfaction, completion of key projects, and
strategic plan development and implementation. Such goals may reflect an
absolute standard of entity or business unit performance or a relative
comparison to the performance of a peer group of entities or other external
measure of the selected performance criteria. Pursuant to rules and conditions
adopted by the Committee on or before the 90th day of the applicable performance
period for which Performance Goals are established, the Committee may
appropriately adjust any evaluation of performance under such goals to exclude
the effect of certain events, including any of the following events: asset
write-downs; litigation or claim judgments or settlements; changes in tax law,
accounting principles or other such laws or provisions affecting reported
results; severance, contract termination and other costs related to exiting
certain business activities; and gains or losses from the disposition of
businesses or assets or from the early extinguishment of debt.
(u) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
(v) “Plan” shall mean the Insignia Systems, Inc. 2013 Omnibus Stock and
Incentive Plan, as amended from time to time, the provisions of which are set
forth herein.
(w) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
(x) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
(y) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.
(z) “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.
(aa) “Share” or “Shares” shall mean a share or shares of common stock, $.01 par
value per share, of the Company or such other securities or property as may
become subject to Awards pursuant to an adjustment made under Section 4(c) of
the Plan.
(bb) “Specified Employee” shall mean a specified employee as defined in Section
409A(a)(2)(B) of the Code.
(cc) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
Section 3.     Administration
(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be determined in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement and accelerate the exercisability of any Option or waive any
restrictions relating to any Award; (vi) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities or other Awards, or canceled, forfeited or suspended; (vii) determine
whether, to what extent and under what circumstances cash, Shares, other
securities or other Awards and other amounts payable with respect to an Award
under the Plan shall be deferred either automatically or at the election of the
holder thereof or the Committee; (viii) interpret and administer the Plan and
any instrument or agreement, including any Award Agreement, relating to the
Plan; (ix) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (x) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Eligible Person and any holder or beneficiary of any Award.
(b) Delegation of Authority. The Committee may delegate all or any part of its
authority under this Plan to: (i) one or more subcommittees which may consist
solely of Non-Employee Directors and (ii) persons who are not non-employee
directors for purposes of determining and administering Awards solely to
Employees who are not then subject to the reporting requirements of Section 16
of the Exchange Act, provided, however, that the Committee shall not delegate
its authority to amend or modify the Plan pursuant to the provisions of Section
7.
(c) Indemnification. To the full extent permitted by law, each member and former
member of the Committee and each person to whom the Committee delegates or has
delegated authority under this Plan shall be entitled to indemnification by the
Company against and from any loss, liability, judgment, damages, cost and
reasonable expense incurred by such member, former member or other person by
reason of any action taken, failure to act or determination made in good faith
under or with respect to this Plan.
(d) Evidence of Awards. Awards granted under the Plan shall be evidenced by a
written instrument, an Award Agreement, that shall contain such terms,
conditions, limitations and restrictions as the Committee shall deem advisable
and are not inconsistent with the Plan.
Section 4.     Shares Available for Awards
(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under the Plan shall be
1,100,000.
(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. If an Award terminates or is forfeited or
cancelled without the issuance of any Shares, or if any Shares covered by an
Award or to which an Award relates are not issued for any other reason, then the
number of Shares counted against the aggregate number of Shares available under
the Plan with respect to such Award, to the extent of any such termination,
forfeiture, cancellation or other event, shall again be available for granting
Awards under the Plan. If Shares of Restricted Stock are forfeited or otherwise
reacquired by the Company prior to vesting, whether or not dividends have been
paid on such Shares, then the number of Shares counted against the aggregate
number of Shares available under the Plan with respect to such Award of
Restricted Stock, to the extent of any such forfeiture or reacquisition by the
Company, shall again be available for granting Awards under the Plan. Shares
that are withheld in full or partial payment to the Company of the purchase or
exercise price relating to an Award or in connection with the satisfaction of
tax obligations relating to an Award (other than an Incentive Stock Option)
shall again be available for granting Awards under the Plan. Any previously
issued Shares that are used by a Participant as full or partial payment to the
Company of the purchase or exercise price relating to an Award or in connection
with the satisfaction of tax obligations relating to an Award shall again be
available for granting Awards under the Plan.
(c) Adjustments. If a Participant exercises or receives all or any portion of an
Award subsequent to any change in the number of outstanding common stock or in
the capital structure of the Company occurring by reason of any stock or
extraordinary cash dividend, stock split, reverse stock split, reclassification,
combination, exchange of common stock or other similar recapitalization of the
Company, there shall be an appropriate adjustment to the number of shares of
common stock underlying the Award, where applicable, to the per unit exercise
price of the Award and to other consideration subject to such Awards to the
extent necessary to preserve the economic intent of such Award or as otherwise
deemed equitable by the Committee. No adjustment shall be made under this
Section upon the issuance by the Company of any warrants, rights or options to
acquire additional common stock or of securities convertible into common stock
unless such warrants, rights, options or convertible securities are issued to
all shareholders of the Company on a proportionate basis.
(d) Award Limitations Under the Plan.
(i) Section 162(m) Limitation for Certain Types of Awards. No Eligible Person
may be granted Options, Stock Appreciation Rights or any other Award or Awards
under the Plan, the value of which Award or Awards is based solely on an
increase in the value of the Shares after the date of grant of such Award or
Awards, for more than 500,000 Shares (subject to adjustment as provided in
Section 4(c) of the Plan) in the aggregate in any taxable year.
(ii) Section 162(m) Limitation for Performance Awards. If a Participant is a
“covered employee” as defined under Section 162(m) (a “Covered Employee”) for
any taxable year of the Participant in which a Performance Award (or portion
thereof) is payable to the Participant, the maximum amount payable in the
aggregate to the Participant during that year pursuant to all Performance
Awards, shall be $1,000,000 in value, whether payable in cash, Shares or other
property; and such amount shall be increased annually (as of each January 1st
after the effective date of the Plan) at a fixed percentage rate of 5% (the
“Annual Performance Award Limit”). The Annual Performance Award Limit does not
apply to any Award subject to the limitation contained in Section 4(d)(i) of the
Plan. Further, the Annual Performance Award Limit applies only to Performance
Awards granted under this Plan. Any limitations on awards granted to the
Participant under any other executive incentive plan maintained by the Company
(a “Non-Plan Award”) will be governed solely by the terms of such other plan;
provided, however, that, if any amount is payable to the Participant during a
given year under a Non-Plan Award that is subject to Code Section 409A, and the
terms of the Non-Plan Award permit or require the Company or any Affiliate (or
its delegate) to delay beyond that year the payment of any portion of such
Non-Plan Award to comply with Section 162(m), the Company shall cause payment of
such portion to be delayed for that purpose.
If the Committee reasonably anticipates, on or before any date on which a
Performance Award (or portion thereof) is payable to a Participant, that the
Participant will be a Covered Employee for the taxable year in which that amount
is payable, the Committee will apply the Annual Performance Award Limit to that
amount and any other Performance Award amount otherwise payable to the
Participant during that year; provided, however, that if the Committee
determines at any later time during the year that the Participant is not a
Covered Employee for that year, due to a termination of employment or for any
other reason, the Committee will direct payment to the Participant of any
portion of a Performance Award or Performance Awards that would have been
payable during that year or any prior year, but was deferred to comply with the
Annual Performance Award Limit, as set forth in this Section 4(d)(ii); and such
payment of deferred Performance Award amounts shall be made no later than the
last day of the Participant’s first taxable year for which the Participant is
not a Covered Employee, unless that payment is delayed beyond that year under
Section 7(b) of this Plan, to the extent permitted by or as required to comply
with Code Section 409A.
(iii) Plan Limitation on Restricted Stock, Restricted Stock Units and Other
Stock Grants. No more than 500,000 Shares, subject to adjustment as provided in
Section 4(c) of the Plan, shall be available under the Plan for issuance
pursuant to grants of Restricted Stock, Restricted Stock Units and Other Stock
Grants; provided, however, that if any Awards of Restricted Stock Units
terminate or are forfeited or cancelled without the issuance of any Shares or if
Shares of Restricted Stock are forfeited or otherwise reacquired by the Company
prior to vesting, whether or not dividends have been paid on such Shares, then
the Shares subject to such termination, forfeiture, cancellation or
reacquisition by the Company shall again be available for grants of Restricted
Stock, Restricted Stock Units and Other Stock Grants for purposes of this
limitation on grants of such Awards.
(iv) Limitation on Awards Granted to Non-Employee Directors. Directors who are
not also employees of the Company or an Affiliate may not be granted Awards in
the aggregate for more than 25% of the Shares available for Awards under the
Plan, subject to adjustment as provided in Section 4(c) of the Plan.
(v) Limitation on Incentive Stock Options. The number of Shares available for
granting Incentive Stock Options under the Plan shall not exceed 5,000,000,
subject to adjustment as provided in Section 4(c) of the Plan and subject to the
provisions of Section 422 or 424 of the Code or any successor provision.
Section 5.     Eligibility
Any Eligible Person shall be eligible to be designated a Participant, so long
as: (a) Awards are not made to such Persons in connection with the offer and
sale of the Company’s securities in a capital-raising transaction, and (b) such
Persons do not directly or indirectly promote or maintain a market for the
Company’s securities. In determining which Eligible Persons shall receive an
Award and the terms of any Award, the Committee may take into account the nature
of the services rendered by the respective Eligible Persons, their present and
potential contributions to the success of the Company or such other factors as
the Committee, in its discretion, shall deem relevant. Notwithstanding the
foregoing, an Incentive Stock Option may only be granted to full-time or
part-time employees (which term as used herein includes, without limitation,
officers and Directors who are also employees), and an Incentive Stock Option
shall not be granted to an employee of an Affiliate unless such Affiliate is
also a “subsidiary corporation” of the Company within the meaning of Section
424(f) of the Code or any successor provision.
Section 6.     Awards
(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option.
(ii) Option Term; Vesting. The term of each Option shall be fixed by the
Committee at the time of grant, but shall not be longer than 10 years (except as
provided in Section 6(a)(iv)) from the date of grant. In addition, the Committee
may adopt a policy regarding standard vesting terms for Option grants, or if one
is not adopted or inapplicable, vesting terms shall be fixed by the Committee at
the time of grant.
(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (which may include, without limitation,
cash, or cashless exercise, having a Fair Market Value on the exercise date
equal to the applicable exercise price) in which, payment of the exercise price
with respect thereto may be made or deemed to have been made. Unless otherwise
provided in the agreement evidencing the Option, any Non-Qualified Option may be
exercised by instructing the Company to withhold from the Shares issuable upon
exercise of the Option Shares in payment of all or any part of the exercise
price and/or any related withholding obligations consistent with Section 8,
which Shares shall be valued for this purpose at their Fair Market Value or in
such other manner as may be authorized from time to time by the Committee.
(iv) Restrictions. In addition to the foregoing provisions of this Section 6,
Options that are intended to constitute Incentive Stock Options shall be subject
to the following additional provisions of this Section 6(a)(iv).
(A) Eligible Participants. Incentive Stock Options may be granted only to
persons who are employees of the Company or an Affiliate.
(B) Limit on Exercisability. The aggregate Fair Market Value (determined at the
time the Option is granted) of the shares of Common Stock with respect to which
Incentive Stock Options are exercisable by the Participant for the first time
during any calendar year, under this Plan or any other plan of the Company or
any Affiliate, shall not exceed $100,000. To the extent an Incentive Stock
Option exceeds this $100,000 limit, the portion of the Incentive Stock Option in
excess of such limit shall be deemed a Non-Statutory Option.
(C) Limit on Term. Subject to the provisions of Section 6(a)(iv)(D), an
Incentive Stock Option shall not be exercisable more than ten (10) years after
the date on which it is granted.
(D) Restrictions for Certain Shareholders. The purchase price of shares of
common stock that are subject to an Incentive Stock Option granted to an
employee of the Company or any Affiliate who, at the time such Option is
granted, owns 10% or more of the total combined voting power of all classes of
stock of the Company or of any Affiliate, shall not be less than 110% of the
Fair Market Value of such shares on the date such Option is granted, and such
Option may not be exercisable more than five (5) years after the date on which
it is granted. For the purposes of this subparagraph, the rules of Section
424(d) of the Code shall apply in determining the stock ownership of any
employee of the Company or any Affiliate.
(v) Payment of Exercise Price. The exercise price for Shares purchased under an
Option shall be paid in full to the Company by delivery of consideration equal
to the product of the Option exercise price and the number of Shares purchased.
Such consideration must be paid before the Company will issue the Shares being
purchased and must be in a form or a combination of forms acceptable to the
Committee for that purchase, which forms may include: (a) cash; (b) check or
wire transfer; (c) tendering Shares already owned by the Participant, provided
that the Shares have been held for the minimum period required by applicable
accounting rules to avoid a charge to the Company’s earnings for financial
reporting purposes or were not acquired from the Company as compensation; (d) to
the extent permitted by applicable law, delivery of a properly executed exercise
notice, together with irrevocable instructions to a brokerage firm designated by
the Company to deliver promptly to the Company the aggregate amount of sale or
loan proceeds to pay the Option exercise price and any withholding tax
obligations that may arise in connection with the exercise, all in accordance
with the regulations of the Federal Reserve Board; or (e) such other
consideration as the Committee may permit in its sole discretion.
(vi) Cashless Exercise. The Committee, in its sole discretion, may also permit
the “cashless exercise” of an Option. In the event of a cashless exercise, the
Participant shall surrender the Option to the Company, and the Company shall
issue the Participant the number of Shares determined as follows:
X 
= 
Y (A-B) /A where:
X 
= 
the number of Shares to be issued to the Participant.
Y 
= 
the number of Shares with respect to which the Option is being exercised.
A 
= 
the Fair Market Value on the date of exercise.
B 
= 
the Option exercise price.
(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as determined by the Committee, which grant price shall not
be less than 100% of the Fair Market Value of one Share on the date of grant of
the Stock Appreciation Right. Subject to the terms of the Plan, the grant price,
term, methods of exercise, dates of exercise, methods of settlement and any
other terms and conditions (including conditions or restrictions on the exercise
thereof) of any Stock Appreciation Right shall be as determined by the
Committee.
(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. The Committee may adopt a policy regarding standard vesting terms
for Restricted Stock and Restricted Stock Units grants, or if one is not adopted
or inapplicable, vesting terms shall be fixed by the Committee at the time of
grant. In addition, the Committee may permit acceleration of vesting of such
Awards in the event of the Participant’s death, disability or retirement or a
Change in Control of the Company.
(ii) Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, which shall be, unless
otherwise required by law or the Award Agreement by book-entry registration, but
may be by issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company. Such certificate or certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the restrictions applicable to such Restricted Stock. Shares
representing Restricted Stock that is no longer subject to restrictions shall be
delivered to the Participant promptly after the applicable restrictions lapse or
are waived. In the case of Restricted Stock Units, no Shares shall be issued at
the time such Awards are granted. Upon the lapse or waiver of restrictions and
the restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.
(iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and
Restricted Stock Units held by the Participant at such time subject to
restriction shall be forfeited and reacquired by the Company; provided, however,
that the Committee may, when it finds that a waiver would be in the best
interest of the Company, waive in whole or in part any or all remaining
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units.
(iv) Except as otherwise provided in Section 6(f)(viii), any Award Agreement
granting Restricted Stock Units shall contain provisions that are intended to
allow the Restricted Stock Units to satisfy the requirements of (or be exempt
from) Code Section 409A and any applicable provisions of Section 6(f)(viii) of
this Plan.
(d) Performance Awards. The Committee is hereby authorized to grant to Eligible
Persons Performance Awards which are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m). A Performance Award granted
under the Plan may be payable in cash or in Shares (including, without
limitation, Restricted Stock). Performance Awards shall, to the extent required
by Section 162(m), be conditioned solely on the achievement of one or more
objective Performance Goals, and such Performance Goals shall be established by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m). Subject to the terms of the Plan and
any applicable Award Agreement, the Performance Goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. The Committee shall also
certify in writing that such Performance Goals have been met prior to payment of
the Performance Awards to the extent required by Section 162(m). Except as
otherwise provided in Section 6(f)(viii), any Award Agreement granting a
Performance Award shall contain provisions that are intended to allow the
Performance Award to satisfy the requirements of (or be exempt from) Code
Section 409A and any applicable provisions of Section 6(f)(viii) of this Plan.
(e) Other Stock Grants. The Committee is hereby authorized, subject to the terms
of the Plan, to grant to Eligible Persons Shares without restrictions thereon as
are deemed by the Committee to be consistent with the purpose of the Plan.
Subject to the terms of the Plan and any applicable Award Agreement, such Other
Stock Grant may have such terms and conditions as the Committee shall determine.
(f) General.
(i) Consideration for Awards. Awards may be granted for no cash consideration,
or for any cash or other consideration as determined by the Committee or
required by applicable law.
(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any such
other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
(iii) Forms of Payment under Awards. Subject to the terms of the Plan, including
Section 6(a)(v), and of any applicable Award Agreement, payments or transfers to
be made by the Company or an Affiliate upon the grant, exercise or payment of an
Award shall be made in such form or forms as the Committee shall determine,
including, without limitation: cash, Shares, other securities, other Awards or
any combination thereof; and shall be made in a single payment, in each case in
accordance with rules and procedures established by the Committee. Except as
otherwise provided in Section 6(f)(viii), any change in the timing of payment of
an Award shall satisfy the requirements of (or be exempt from) Code Section 409A
and any applicable provisions of Section 6(f)(viii) of this Plan.
(iv) Limits on Transfer of Awards. Except as otherwise provided by the Committee
or the terms of this Plan, no Award (other than Shares that are not Restricted
Stock), and no right under any such Award, shall be transferable by a
Participant either (A) for any consideration or (B) without consideration other
than by will or by the laws of descent and distribution. The Committee may
establish procedures as it deems appropriate for a Participant to designate a
Person or Persons, as beneficiary or beneficiaries, to exercise the rights of
the Participant and receive any property distributable with respect to any Award
in the event of the Participant’s death. Each Option, Stock Appreciation Right
or right under any other Award shall be exercisable during the Participant’s
lifetime only by the Participant (except as provided herein or in an Award
Agreement or amendment thereto relating to a Non-Qualified Stock Option) or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate; provided, however, that this sentence
shall apply to an Other Stock Grant only to the extent provided under the terms
of the Award Agreement for the Other Stock Grant.
(v) Term of Awards. Subject to earlier termination in accordance with the terms
of the Plan and the instrument evidencing the Award, the maximum term of an
Award shall be as established for that Award by the Committee, which shall not
be more than ten years from the date of grant, or, if not so established, shall
be ten (10) years from the date of grant.
(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may direct appropriate stop transfer
orders and cause other legends to be placed on the certificates for such Shares
or other securities to reflect such restrictions. If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been and continue to be admitted
for trading on such securities exchange.
(vii) Prohibition on Repricing. Except as provided in Section 4(c) of the Plan,
no Option or Stock Appreciation Right may be amended to reduce its initial
exercise or grant price and no Option or Stock Appreciation Right shall be
canceled, exchanged and replaced with Options or Stock Appreciation Rights or
other Awards having a lower exercise or grant price, without the prior approval
of the shareholders of the Company.
(viii) Code Section 409A Provisions. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A of the
Code and applicable guidance thereunder is otherwise payable or distributable to
a Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
separation from service, such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless the
Committee determines in good faith that (A) the circumstances giving rise to
such Change in Control, disability or separation from service meet the
definition of a change in ownership or control, disability or separation from
service, as the case may be, in Section 409A(a)(2)(A) of the Code; or (B) the
payment or distribution of such amount or benefit would be exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. Any payment or distribution that otherwise would be made
to a Participant who is a Specified Employee (as determined by the Committee in
good faith) on account of separation from service may not be made before the
date which is six (6) months after the date of the Specified Employee’s
separation from service unless the payment or distribution is exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. Notwithstanding the foregoing provisions of this Section
6(f)(viii), Award Agreements may be written or amended in a manner that does not
satisfy the requirements of Code Section 409A (or any exemption therefrom), but
only if and to the extent that the Committee specifically provides in written
resolutions that the Award Agreement or amendment is not intended to comply with
Code Section 409A.
(ix) Book-entry registration. Any Awards granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate, but shall, unless
otherwise required or specified by the applicable Award Agreement or applicable
law, be evidenced through book-entry registration.
(x) Death of Participant. Upon the death of a Participant, an Award, or any
portion thereof, may be exercised to the extent the Participant was entitled to
do so at the time of the Participant’s death, by his or her executor or
administrator or other person entitled by law to the Participant’s rights under
the Award, at any time within one year subsequent to the date of death. The
Award shall automatically expire one (1) year after the Participant’s death to
the extent not exercised.
(xi) Disability of Participant. If a Participant is an employee of the Company,
and if the Participant’s employment is terminated due to his or her disability,
the Participant may, within one year of such termination, exercise any
unexercised portion of an Award to the extent he or she was entitled to do so at
the time of such termination. The Award shall automatically expire one (1) year
after such termination to the extent not exercised.
(xii) Other Termination of Employment. If a Participant is an employee of the
Company, and if the Participant’s employment is terminated other than by death,
disability, or conduct which is contrary to the best interests of his or her
employer, the Participant may, within 90 days of such termination, exercise any
unexercised portion of an Award to the extent he or she was entitled to do so at
the time of such termination. The Award shall automatically expire 90 days after
such termination to the extent not exercised. If the Participant’s employment is
terminated by his or her employer for conduct which is contrary to the best
interests of his or her employer, or if the Participant violates any written
nondisclosure agreement with his or her employer, as determined in either case
by the Participant’s employer in its sole discretion, the unexercised portion of
the Participant’s Award shall automatically expire at the time of termination.
Inter-company transfers and approved leaves of absence for up to 90 days shall
not be considered termination of employment.
Section 7.     Amendment and Termination; Adjustments
(a) Amendments to the Plan. The Board or the Committee may amend, suspend or
terminate the Plan or any portion of the Plan at any time and in such respects
as it shall deem advisable; provided, however, that, to the extent required by
applicable law, regulation or rule, including, but not limited to the rules and
regulations of the NASDAQ Stock Market, shareholder approval shall be required
for any amendment, suspension, or termination to the Plan.
(b) Amendments to Awards. The Committee may waive any conditions of or rights of
the Company under any outstanding Award, prospectively or retroactively. Except
as otherwise provided by the terms of the Plan, including, without limitation,
Section 9(g), or an Award Agreement, the Committee may not amend, alter,
suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, if such action would adversely affect the rights of the holder of
such Award, without the consent of the Participant or holder or beneficiary
thereof. The Company intends that Awards under the Plan shall satisfy the
requirements of Section 409A of the Code to avoid any adverse tax results
thereunder and the Committee shall administer and interpret the Plan and all
Award Agreements in a manner consistent with that intent. In this regard, if any
provision of the Plan or an Award Agreement would result in adverse tax
consequences under Section 409A of the Code, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A of the Code shall be
deemed to impair or otherwise adversely affect the rights of any holder of an
Award or beneficiary thereof.
(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
Section 8.     Income Tax Withholding
In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (i) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.
Section 9.     General Provisions
(a) No Rights to Awards. No Eligible Person or other Person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
(b) Award Agreements. No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.
(c) Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
(d) No Rights of Shareholders. Unless otherwise provided by the Committee or in
the instrument evidencing the Award or in any other written agreement between a
Participant and the Company, no Award shall entitle the Participant to any
voting or other right of a shareholder unless and until the date of issuance
under the Plan of the Shares that are the subject of such Award.
(e) Issuance of Shares. Notwithstanding any other provision of the Plan, the
Company shall have no obligation to issue or deliver any Shares under the Plan
or make any other distribution of benefits under the Plan unless, in the opinion
of the Company’s counsel, such issuance, delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933, as amended, or the laws of any state or foreign
jurisdiction) and the applicable requirements of any securities exchange or
similar entity.
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
Shares, security or interest in a security paid or issued under, or created by,
the Plan, or to continue in effect any such registrations or qualifications if
made. The Company may issue certificates for Shares with such legends and
subject to such restrictions on transfer and stop-transfer instructions as
counsel for the Company deems necessary or desirable for compliance by the
Company with federal, state and foreign securities laws. The Company may also
require such other action or agreement by the Participants as may from time to
time be necessary to comply with applicable securities laws.
As further set forth under Section 6(f)(ix), to the extent the Plan or any
instrument evidencing an Award provides for issuance of stock certificates to
reflect the issuance of Shares, the issuance shall be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
(f) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.
(g) Change in Control. Notwithstanding anything to the contrary set forth in the
Plan, upon any Change in Control, the Committee may, in its sole and absolute
discretion and without the need for the consent of any Participant, take one or
more of the following actions contingent upon the occurrence of that Change in
Control:
(i) cause any or all outstanding Awards to become vested and immediately
exercisable (as applicable), in whole or in part;
(ii) cause any outstanding Option to become fully vested and immediately
exercisable for a reasonable period in advance of the Change in Control and, to
the extent not exercised prior to that Change in Control, cancel that Option
upon closing of the Change in Control;
(iii) cancel any unvested Award or unvested portion thereof, with or without
consideration;
(iv) cancel any Award in exchange for a substitute award;
(v) redeem any Restricted Stock or Restricted Stock Unit for cash and/or other
substitute consideration with value equal to Fair Market Value of an
unrestricted Share on the date of the Change in Control;
(vi) cancel any Option in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
Option, multiplied by (B) the difference, if any, between the Fair Market Value
per Share on the date of the Change in Control and the exercise price of that
Option; provided, that if the Fair Market Value per Share on the date of the
Change in Control does not exceed the exercise price of any such Option, the
Committee may cancel that Option without any payment of consideration therefor;
(vii) take such other action as the Committee shall determine to be reasonable
under the circumstances; and/or
(viii) notwithstanding any provision of this Section 9(g), in the case of any
Award subject to Section 409A of the Code, such Award shall vest and be
distributed only in accordance with the terms of the applicable Award Agreement
and the Committee shall only be permitted to use discretion to the extent that
such discretion would be permitted under Section 409A of the Code.
In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to shareholders in connection with the Change in Control.
(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as an employee of the Company or
any Affiliate, or a Director to be retained as a Director, nor will it affect in
any way the right of the Company or an Affiliate to terminate a Participant’s
employment at any time, with or without cause. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement.
(i) Successors and Assigns. All obligations of the Company under the Plan with
respect to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all the business
and/or assets of the Company.
(j) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Minnesota.
(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(l) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Person or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(m) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(n) Headings. Headings are given to the Sections and subsections of the Plan or
any Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.
(o) Code Interpretation. Each reference in the Plan to a section of the Code
will be interpreted to include the section itself, any successor provision
thereto, the Treasury regulations thereunder (or under a successor provision),
and all applicable administrative or judicial guidance relating thereto.
Section 10.     Effective Date of the Plan
The Plan became effective on February 26, 2013, upon its adoption by the Board,
subject to the approval of the shareholders of the Company at the annual meeting
of shareholders of the Company held on May 22, 2013.
Section 11.     Term of the Plan
The Plan shall terminate at midnight on February 26, 2023, unless terminated
before then by the Board. Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired; provided, however, that Incentive Stock Options may not
be granted following the 10-year anniversary of the Board’s adoption of the Plan
on February 26, 2013. The Plan shall remain in effect as long as any Awards are
outstanding.
 
